Citation Nr: 1216374	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  06-37 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits for spina bifida under 38 U.S.C.A. § 1805 as a child of a Vietnam Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served from March 1964 to March 1968.  He had service in Vietnam from April 1966 to February 1967.  The appellant is the Veteran's adult daughter and seeks benefits under 38 U.S.C.A. § 1805.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefit sought.

In August 2010, the appellant and the Veteran testified before the undersigned at the RO in Seattle, Washington.  A transcript of the hearing is associated with the claims file.

In February 2011, this matter was remanded by the Board for further development.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era. 

2.  There is no competent evidence that the appellant has a form or manifestation of spina bifida.



CONCLUSION OF LAW

There is no legal entitlement to VA benefits under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account of spina bifida.  38 U.S.C.A. §§ 1802, 1805, 5107 (West 2002); 38 C.F.R. § 3.814 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided the appellant pre-adjudication notice by letter dated in August 2004.

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Compliance with the duties to notify and assist is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

As explained below, the appellant fails to meet the legal criteria for the benefits she is seeking, and as such, further development of the factual evidence by VA would not substantiate the appellant's claim.  See 38 C.F.R. § 3.159(d).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the duties to notify and assist do not apply.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30   (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.). 

Analysis

The appellant seeks monetary allowance under 38 U.S.C.A. § 1805 for a child of a Vietnam Veteran born with spina bifida.

VA will pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam Veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  VA's General Counsel concluded that, for purposes of title 18 benefits, the term spina bifida referred to a defective closure of the bony encasement of the spinal cord, but did not include other neural tube defects such as anencephaly and encephalocele.  VAOPGCPREC 5-99.  Spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the Veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).

In Jones, supra, the United States Court of Appeals for Veterans Claims (Court) addressed the issue of whether a claimant who manifested occipital encephalocele was entitled to benefits under 38 U.S.C.A. § 1805.  The Court held that the plain language of 38 U.S.C.A. § 1802 did not limit the definition to spina bifida per se but included other "forms and manifestations" of spina bifida except for spina bifida occulta.

The record shows that the Veteran served in Vietnam during the Vietnam Era, thereby establishing the presumption that he was exposed to an herbicide agent in service.

The appellant was born in November 1976, and her birth records contain no evidence of a diagnosis of spina bifida. 

The determinative issue is whether the appellant has spina bifida, including any form or manifestation of spina bifida, except for spina bifida occulta.

Private treatment records include an October 1992 lumbar spine x-ray report which showed a midline thin radiolucent defect, consistent with spina bifida at the L5 level.  This configuration of spina bifida was of doubtful clinical significance.  Letters dated in July 2004 and November 2006 from C.S., M.D. indicate that he treated the appellant in 1992 and that an x-ray examination showed spina bifida.  Dr. S. stated that this was presumed to be a congenital lesion that she was born with.

Hospital treatment records from the Naval Regional Medical Center in Long Beach, California, reflect no congenital malformations or anomalies.

In August 2010, the appellant testified that she was diagnosed with spina bifida at sixteen years of age after falling on her tailbone.

Pursuant to the Board's February 2011 remand, the appellant underwent a VA neurological examination in November 2011 which included a detailed review of the claims file.  The appellant presented with a history of soccer injury to her tailbone at which point her primary care physician told her that she had spina bifida which may be related to her father's Vietnam service.  An x-ray examination of the appellant's lumbosacral spine was conducted and the impression was that the L4-L5 and L5-S1 facets demonstrated significant productive hypertrophy consistent with degenerative disease with remote appearing bilateral pars interarticularis fractures.  In addition, the right lamina demonstrated a sclerotic and lucent defect which may represent remote fractures versus a developmental anomaly.  Otherwise, vertebral body heights, intervertebral disc spaces, and alignment were maintained.  The examiner opined that it is not likely that the appellant has any form of spina bifida and indicated that there is evidence of old L4-5 and L5-S1 degenerative joint disease and remote fractures of bilateral pars interarticulars. 

While the appellant asserts that she has a back disorder that is due to spina bifida which was not diagnosed at birth, the competent medical evidence of record clearly indicates that the appellant has no form of spina bifida.  While the Board recognizes that the appellant is a nurse practitioner, nothing in the record establishes that the appellant has any specialized medical knowledge as it pertains to spinal, orthopedic, or neurological disorders.  Accordingly, as a lay person, she is competent to describe her symptoms which are non-medical in nature; however, she is not competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

Although Dr. S. has reported that x-rays had shown that the appellant had spina bifida, the Board finds that report of the VA examination conducted in November 2011 to be more probative as the report of this examination includes the specific findings of the x-rays taken in conjunction with the examination. These x-rays were interpreted as showing evidence of old L4-5 and L5-S1 degenerative joint disease and remote fractures of bilateral pars interarticulars, but not any form or manifestation of spina bifida. 

For the above reasons, the Board finds that the appellant does not have spina bifida. As there is no legal basis upon which to award a monetary allowance under 38 U.S.C.A. § 1805 for a child of a Vietnam Veteran born with spina bifida, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to benefits for spina bifida under 38 U.S.C.A. § 1805 as a child of a Vietnam Veteran is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


